Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over CN 104859501 (submitted by Applicants) (Machine Translation by Examiner) (hereinafter '501)

Regarding claims 1, 9, and 16, 501 discloses a temperature control method for vehicle seat heating, comprising: 
when turning on or switching to a heating level, determining a heating period at present according to a temperature value corresponding to a current Negative Temperature Coefficient (NTC) sensor, the heating period comprises an initial heating stage, an approaching stage and a steady stage (Page 2, Lines 16-29); 
and controlling on-off of a seat heating apparatus segmentally according to a heating strategy corresponding to each heating period, so that the seat surface temperature reaches to and stabilizes at an expected target temperature of the level (Page 3, First Full Paragraph).
Regarding claims 2, 10, and 17, 501 discloses wherein the step of when turning on or switching to a heating level, determining a heating period at present according to a temperature value corresponding to a current NTC sensor further comprises: comparing the temperature value corresponding to the current NTC sensor with a predetermined temperature threshold value; and when a comparison result is that the temperature value corresponding to the current NTC sensor is higher than or equal to the temperature threshold value, determining that the heating period at present is the steady stage, otherwise, determining that the heating period at present is the initial heating stage (Page 6, last 4 Paragraphs).
Allowable Subject Matter
Claims 3-8, 11-15, and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/            Primary Examiner, Art Unit 2857                                                                                                                                                                                            	May 18, 2022